DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1–9 and 16–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Jan. 07, 2022.
Claim Objections
Claims 1–9 and 16–20 are objected to because of the following informalities:
These claims require the status identifier “withdrawn” because they are non-elected.  See MPEP 714(II)(C) (“For any amendment being filed in response to a restriction…any claims which are non-elected must have the status identifier (withdrawn)”).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 15 recites:
15.  The pump assembly in accordance with claim 14 [and claim 10], wherein said at least one housing comprises an inlet configured to receive a mixed stream of at least a first fluid and a second fluid, a first outlet in flow communication with said radially outer flow passage, and a second outlet in flow communication with said radially inner flow passage.  Emphasis added.

Claim 10 describes “a mixed stream of at least a first fluid and a second fluid.”  Therefore, claim 15 is indefinite because it is unclear if its “mixed stream of at least a first fluid and a second fluid” is the same as that described in claim 10.  To overcome this rejection, claim 15 could be rewritten as:
15.  The pump assembly in accordance with claim 14, wherein said at least one housing comprises an inlet configured to receive [[a]] the mixed stream of at least [[a]] the first fluid and [[a]] the second fluid, a first outlet in flow communication with said radially outer flow passage, and a second outlet in flow communication with said radially inner flow passage. 

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 10, 11 and 13–15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bangash et al., US 6,547,003 B1.
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bangash, or in the alternative under 35 U.S.C. 103 as being unpatentable over Bangash in view of Whitney et al., US 2015/0014258 (“Whitney”)
Claim 10 describes a pump assembly.  The assembly comprises a submersible pump and a centrifugal separator in flow communication with the pump.  The centrifugal separator comprises a stator assembly comprising a housing configured to channel a mixed stream of a first fluid and a second fluid therethrough.  The centrifugal separator also comprises a rotor assembly positioned within the housing.  
The rotor assembly comprises a rotor shaft and a plurality of separator vanes coupled to the rotor shaft.  A plurality of angled flow passages are defined between 
Note that the description of the pump as being “submersible” fails to patentably distinguish the claimed invention over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II).
Bangash discloses a water separation system 10 (corresponding to the “pump assembly”).  See Bangash Fig. 1, col. 2, l. 61–col. 3, l. 65.  The system 10 comprises a pump 44 (the “submersible pump”) and a separator 32 (the “centrifugal separator”) in flow communication with the pump 44.  Id.  The separator 32 comprises housing 72 (the “stator assembly”) comprising a housing 72 (the “housing”) configured to channel a fluid mixture 33 (the “mixed stream”) therethrough.  Id. at Fig. 8, col. 3, ll. 5–15, col. 4, l. 66–col. 5, l. 4.  The mixture 33 comprises hydrocarbon (the “first fluid”) and water (the “second fluid”).  Id.  
The separator 32 also comprises a separator shaft 68 and vanes 70D (collectively the “rotor assembly”) positioned within the housing 72.  See Bangash Fig. 8, col. 5, ll. 5–45.  The rotor assembly comprises a separator shaft 68 (the “rotor shaft”) and a plurality of vanes 70D (the “separator vanes”) coupled to the shaft 68.  Id.  The vanes 70D are angled and spaced apart from one another.  Id.  Therefore a plurality of angled flow passages are defined between adjacent vanes 70D.  Id.  The separator 32 also comprises a radially outer flow passage defined between the vanes 70D and the Id.  Note that the water discharge port 82, on its own, could also correspond to the “radially outer flow passage.”  The separator 32 also comprises a radially inner flow passage defined between the vanes 70D and the shaft 96—which is the fluid passage along the wall of the shaft 96, leading to hydrocarbon discharge outlet 80.  Id. at Fig. 8, col. 5, ll. 16–27.
The angled flow passages are configured to provide flow communication between the radially outer flow passage and the radially inner flow passage, such that, when the shaft 96 and vanes 70D rotate, the mixture 32 is separated based on a density of the hydrocarbon and water—because the separator 66 is a rotary separator, used to separate the mixture 32 into hydrocarbon and water based on their density.  See Bangash col. 2, ll. 50–55.

    PNG
    media_image1.png
    1013
    1072
    media_image1.png
    Greyscale

Claim 11 requires for the device of claim 10, the housing comprises an inlet and an outlet.  The device further comprises an outflow valve in fluid communication with the outlet.  The outflow valve is configured to restrict flow discharged from the outlet such that a back pressure is formed within the housing.  
Note that the limitation indicating that the valve is—“configured to restrict flow discharged from the outlet such that back pressure is formed within the housing”—fails to patentably distinguish over the prior art, because it describes the manner of operating the device rather than its structure.  See MPEP 2114(II).
In Bangash, the housing 72 comprises an intake port 76D (the “inlet”) and a hydrocarbon discharge outlet 80 (the “outlet”).  See Bangash Fig. 8, col. 5, ll. 5–45.  The Id. at Fig. 2, col. 6, ll. 48–54.  The choke 100 is capable of restricting flow discharged from the outlet 80 such that back pressure is formed within the house 72, because it is used to regulate the flow rate through the housing 72.  Id.
Claim 12 requires that the device of claim 10 further comprises a flow straightening device positioned between the pump and the centrifugal separator.
The limitation “a flow straightening device” does not invoke 35 U.S.C. 112(f) because this term is sufficiently structural to avoid invoking the statute.  See MPEP 2181(I)(A).  Additionally, this limitation does not invoke 35 U.S.C. 112(f) because the limitation is not modified by functional language.  See MPEP 2181(I)(B).  
In Bangash, the upper orifice plate 86 and/or the second end 78 corresponds to the “flow straightening device.”  See Bangash Fig. 8, col. 5, ll. 1–26.  
Additionally, Whitney discloses a system to separate a multiphase stream.  The system comprises an anti-swirl element, used as a flow straightener, positioned downstream of a swirl element.  See Whitney [0036], [0040].  The swirl element is a device that rotates the fluid to separate the components.  The flow straightener is beneficial because it reduces the tangential velocity of the fluid exiting the swirl element.  Id.  It would have been obvious to provide a flow straightener between Bangash’s separator and pump, in order to reduce the tangential velocity of the separated fluid exiting the separator.
Claim 13 requires for the device of claim 10, the pump comprises a drive shaft coupled to the rotor shaft such that the separator is actuated by rotation of the drive shaft.
In Bangash, the pump 44 is powered by a shaft (not shown) of motor 50.  See Bangash Fig. 1, col. 3, ll. 18–26.  The shaft of the motor 50 corresponds to the “drive shaft.”  Id.  The shaft of the motor 50 is coupled with shaft 68 such that the rotary Id. at col. 4, ll. 50–55.  
Claim 14 requires that the device of claim 10 comprises a motor coupled to the rotor shaft.  The motor is configured to actuate the centrifugal separator.
In Bangash, the system comprises a motor 50 (the “motor”).  See Bangash Fig. 1, col. 3, ll. 18–26.  The motor 50 is configured to rotate the separator.  Id. 
Claim 15 requires for the device of claim 14, the housing comprises an inlet configured to receive the mixed stream, a first outlet in flow communication with the radially outer flow passage and a second outlet in flow communication with the radially inner flow passage.
In Bangash, the housing 72 comprises an intake port 76D (the “inlet”) configured to receive the mixture 33.  See Bangash Fig. 8, col. 5, ll. 39–45.  The housing 72 also comprises a water discharge port 82 (the “first outlet”) in flow communication with the passage formed between the vanes 70D and the inner wall 94 of the housing.  Id. at Fig. 8, col. 5, ll. 1–4.  The housing 72 further comprises a hydrocarbon discharge outlet 80 (the “second outlet”) in flow communication with the passage formed along the wall of the shaft 96.  Id.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0195375; 2017/0173596; 2016/0201444; 2013/0313200; 2010/0206166; 2009/0211764; 2003/0111230; 8,012,243; 7,462,225;  4,108,620.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776